Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  157713                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 157713
                                                                   COA: 342807
                                                                   Ingham CC: 15-001143-FH
  DEREK CHRISTOPHER ARMSTRONG,
           Defendant-Appellant.

  _________________________________________/

        By order of October 30, 2018, the application for leave to appeal the April 24,
  2018 order of the Court of Appeals was held in abeyance pending the decision in People
  v Dixon-Bey (Docket No. 156746). On order of the Court, leave to appeal having been
  denied in Dixon-Bey on July 29, 2019, ___ Mich ___ (2019), the application is again
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2019
           p0923
                                                                              Clerk